


110 HRES 1519 IH: Honoring the important work of journalists

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1519
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Honoring the important work of journalists
		  covering the war in Iraq.
	
	
		Whereas the freedom of the press is guaranteed in the
			 First Amendment to the Constitution of the United States;
		Whereas the press is essential to the preservation of
			 freedom and liberty in a democratic society by playing a vital role in keeping
			 the public informed;
		Whereas citizens of the United States are best served by a
			 vigorous media that provides detailed, accurate, and unbiased news,
			 particularly when it comes to matters of war;
		Whereas Iraq is recognized as the most dangerous place in
			 the world to report and journalists working in Iraq have had to endure
			 extraordinarily harsh conditions to do their jobs; and
		Whereas, as of July 2008, at least 179 journalists and
			 media assistants have been killed and 51 journalists have been kidnapped while
			 covering the war in Iraq according to the Committee to Protect Journalists:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the important work of journalists in
			 providing the public with information regarding the war in Iraq;
			(2)pays tribute to
			 the journalists who have been killed in Iraq;
			(3)encourages the
			 media to honor the members of the United States Armed Forces who continue to
			 serve and sacrifice bravely in Iraq by providing thorough coverage of the war
			 in Iraq; and
			(4)encourages the
			 Department of Defense, the Department of State, and other Federal departments
			 and agencies that carry on operations and other activities in Iraq to provide
			 the highest possible level of openness, access, and transparency to the press
			 covering the war in Iraq.
			
